 


109 HR 1106 IH: Child Health Care Crisis Relief Act
U.S. House of Representatives
2005-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 1106 
IN THE HOUSE OF REPRESENTATIVES 
 
March 3, 2005 
Mr. Kennedy of Rhode Island (for himself, Ms. Ros-Lehtinen, Mr. Towns, Mr. Owens, Ms. Millender-McDonald, Mr. Kind, Mr. Hinchey, Ms. DeLauro, Mr. Gutierrez, Mr. Lynch, Mr. McNulty, Mr. McGovern, Mr. Meehan, Mr. Platts, Ms. Kilpatrick of Michigan, Ms. Woolsey, Mrs. Napolitano, Mr. Conyers, Mr. Lantos, Mr. Stark, and Mr. Holden) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To increase the number of well-trained mental health service professionals (including those based in schools) providing clinical mental health care to children and adolescents, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Child Health Care Crisis Relief Act of 2005. 
2.FindingsThe Congress finds the following: 
(1)The Center for Mental Health Services estimates that 20 percent or 13,700,000 of the Nation’s children and adolescents have a diagnosable mental disorder, and about 2/3 of these children and adolescents do not receive mental health care. 
(2)According to Mental Health: A Report of the Surgeon General in 1999, there are approximately 6,000,000 to 9,000,000 children and adolescents in the United States (accounting for 9 to 13 percent of all children and adolescents in the United States) who meet the definition for having a serious emotional disturbance. 
(3)According to the Center for Mental Health Services, approximately 5 to 9 percent of United States children and adolescents meet the definition for extreme functional impairment. 
(4)According to the Surgeon General’s Report, there are particularly acute shortages in the numbers of mental health service professionals serving children and adolescents with serious emotional disorders. 
(5)According to the National Center for Education Statistics in the Department of Education, there are approximately 513 students for each school counselor in United States schools, which ratio is more than double the recommended ratio of 250 students for each school counselor. 
(6)According to the Bureau of Health Professions in 2000, the demand for the services of child and adolescent psychiatry is projected to increase by 100 percent by 2020. 
(7)The development and application of knowledge about the impact of disasters on children, adolescents, and their families has been impeded by critical shortages of qualified researchers and practitioners specializing in this work. 
(8)According to the Bureau of the Census, the population of children and adolescents in the United States under the age of 18 is projected to grow by more than 40 percent in the next 50 years from 70 million to more than 100 million by 2050. 
3.Loan repayments, scholarships, and grants to improve child and adolescent mental health carePart E of title VII of the Public Health Service Act (42 U.S.C. 294n et seq.) is amended by adding at the end the following: 
 
3Child and adolescent mental health care 
771.Loan repayments, scholarships, and grants to improve child and adolescent mental health care 
(a)Loan repayments for child and adolescent mental health service professionals 
(1)EstablishmentThe Secretary, acting through the Administrator of the Health Resources and Services Administration, may establish a program of entering into contracts on a competitive basis with eligible individuals under which— 
(A)the eligible individual agrees to be employed full-time for a specified period (which shall be at least 2 years) in providing mental health services to children and adolescents; and 
(B)the Secretary agrees to make, during the period of employment described in subparagraph (A), partial or total payments on behalf of the individual on the principal and interest due on the undergraduate and graduate educational loans of the eligible individual. 
(2)Eligible individualFor purposes of this section, the term eligible individual means an individual who— 
(A)is receiving specialized training or clinical experience in child and adolescent mental health in psychiatry, psychology, school psychology, psychiatric nursing, social work, school social work, marriage and family therapy, school counseling, or professional counseling and has less than 1 year remaining before completion of such training or clinical experience; or 
(B) 
(i)has a license in a State to practice allopathic medicine, osteopathic medicine, psychology, school psychology, psychiatric nursing, social work, school social work, marriage and family therapy, school counseling, or professional counseling; and 
(ii) 
(I)is a mental health service professional who completed (but not before the end of the calendar year in which this section is enacted) specialized training or clinical experience in child and adolescent mental health described in subparagraph (A); or 
(II)is a physician who graduated from (but not before the end of the calendar year in which this section is enacted) an accredited child and adolescent psychiatry residency or fellowship program in the United States. 
(3)Additional eligibility requirementsThe Secretary may not enter into a contract under this subsection with an eligible individual unless the individual— 
(A)is a United States citizen or a permanent legal United States resident; and 
(B)if enrolled in a graduate program (including a medical residency or fellowship), has an acceptable level of academic standing (as determined by the Secretary). 
(4)PriorityIn entering into contracts under this subsection, the Secretary shall give priority to applicants who— 
(A)are or will be working with high-priority populations; 
(B)have familiarity with evidence-based methods in child and adolescent mental health services; 
(C)demonstrate financial need; and 
(D)are or will be working in the publicly funded sector. 
(5)Meaningful loan repaymentIf the Secretary determines that funds appropriated for a fiscal year to carry out this subsection are not sufficient to allow a meaningful loan repayment to all expected applicants, the Secretary shall limit the number of contracts entered into under paragraph (1) to ensure that each such contract provides for a meaningful loan repayment. 
(6)Amount 
(A)MaximumFor each year that an eligible individual agrees under a contract under paragraph (1) to be employed, the Secretary may agree under that contract to pay not more than $35,000 on behalf of the individual. 
(B)ConsiderationIn determining the amount of payments to be made on behalf of an eligible individual under a contract to be entered into under paragraph (1), the Secretary shall consider the eligible individual’s income and debt load. 
(7)Applicability of certain provisionsThe provisions of sections 338E and 338F shall apply to the program established under paragraph (1) to the same extent and in the same manner as such provisions apply to the National Health Service Corps Loan Repayment Program established in subpart III of part D of title III. 
(8)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000 for each of fiscal years 2006 through 2010. 
(b)Scholarships for students studying to become child and adolescent mental health service professionals 
(1)EstablishmentThe Secretary, acting through the Administrator of the Health Resources and Services Administration, may establish a program to award scholarships on a competitive basis to eligible students who agree to enter into full-time employment (as described in paragraph (4)(C)) as a child and adolescent mental health service professional after graduation or completion of a residency or fellowship. 
(2)Eligible studentFor purposes of this subsection, the term eligible student means a United States citizen or a permanent legal United States resident who— 
(A)is enrolled or accepted to be enrolled in a graduate program that includes specialized training or clinical experience in child and adolescent mental health in psychology, school psychology, psychiatric nursing, social work, school social work, marriage and family therapy, school counseling, or professional counseling; or 
(B)is enrolled or accepted to be enrolled in an accredited graduate training program of allopathic or osteopathic medicine in the United States and intends to complete an accredited residency or fellowship in child and adolescent psychiatry. 
(3)PriorityIn awarding scholarships under this subsection, the Secretary shall give— 
(A)highest priority to applicants who previously received a scholarship under this subsection and satisfy the criteria described in subparagraph (B); and 
(B)second highest priority to applicants who— 
(i)demonstrate a commitment to working with high-priority populations; 
(ii)have familiarity with evidence-based methods in child and adolescent mental health services; 
(iii)demonstrate financial need; and 
(iv)are or will be working in the publicly funded sector. 
(4)RequirementsThe Secretary may award a scholarship to an eligible student under this subsection only if the eligible student agrees— 
(A)to complete any graduate training program, internship, residency, or fellowship applicable to that eligible student under paragraph (2); 
(B)to maintain an acceptable level of academic standing (as determined by the Secretary) during the completion of such graduate training program, internship, residency, or fellowship; and 
(C)to be employed full-time after graduation or completion of a residency or fellowship, for at least the number of years for which a scholarship is received by the eligible student under this subsection, in providing mental health services to children and adolescents. 
(5)Use of scholarship fundsA scholarship awarded to an eligible student for a school year under this subsection may be used only to pay for tuition expenses of the school year, other reasonable educational expenses (including fees, books, and laboratory expenses incurred by the eligible student in the school year), and reasonable living expenses, as such tuition expenses, reasonable educational expenses, and reasonable living expenses are determined by the Secretary. 
(6)AmountThe amount of a scholarship under this subsection shall not exceed the total amount of the tuition expenses, reasonable educational expenses, and reasonable living expenses described in paragraph (5). 
(7)Applicability of certain provisionsThe provisions of sections 338E and 338F shall apply to the program established under paragraph (1) to the same extent and in the same manner as such provisions apply to the National Health Service Corps Scholarship Program established in subpart III of part D of title III. 
(8)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2006 through 2010. 
(c)Clinical training grants for professionals 
(1)EstablishmentThe Secretary, acting through the Administrator of the Health Resources and Services Administration, in cooperation with the Administrator of the Substance Abuse and Mental Health Services Administration, may establish a program to award grants on a competitive basis to accredited institutions of higher education to establish or expand internships or other field placement programs for students receiving specialized training or clinical experience in child and adolescent mental health in psychiatry, psychology, school psychology, psychiatric nursing, social work, school social work, marriage and family therapy, school counseling, or professional counseling. 
(2)PriorityIn awarding grants under this subsection, the Secretary shall give priority to applicants that— 
(A)have demonstrated the ability to collect data on the number of students trained in child and adolescent mental health and the populations served by such students after graduation; 
(B)have demonstrated familiarity with evidence-based methods in child and adolescent mental health services; and 
(C)have programs designed to increase the number of professionals serving high-priority populations. 
(3)RequirementsThe Secretary may award a grant to an applicant under this subsection only if the applicant agrees that— 
(A)any internship or other field placement program assisted under the grant will prioritize cultural competency; 
(B)students benefiting from any assistance under this subsection will be United States citizens or permanent legal United States residents; 
(C)the institution will provide to the Secretary such data, assurances, and information as the Secretary may require; and 
(D)with respect to any violation of the agreement between the Secretary and the institution, the institution will pay such liquidated damages as prescribed by the Secretary by regulation. 
(4)ApplicationThe Secretary shall require that any application for a grant under this subsection include a description of the applicant’s experience working with child and adolescent mental health issues. 
(5)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $10,000,000 for each of fiscal years 2006 through 2010. 
(d)Progressive education grants for paraprofessionals 
(1)EstablishmentThe Secretary, acting through the Administrator of the Health Resources and Services Administration, in cooperation with the Administrator of the Substance Abuse and Mental Health Services Administration, may establish a program to award grants on a competitive basis to State-licensed mental health nonprofit and for-profit organizations (including accredited institutions of higher education) to enable such organizations to pay for programs for preservice or in-service training of paraprofessional child and adolescent mental health workers. 
(2)DefinitionFor purposes of this subsection, the term paraprofessional child and adolescent mental health worker means an individual who is not a mental health service professional, but who works at the first stage of contact with children and families who are seeking mental health services. 
(3)PriorityIn awarding grants under this subsection, the Secretary shall give priority to applicants that— 
(A)have demonstrated the ability to collect data on the number of paraprofessional child and adolescent mental health workers trained by the applicant and the populations served by these workers after the completion of the training; 
(B)have familiarity with evidence-based methods in child and adolescent mental health services; and 
(C)have programs designed to increase the number of paraprofessional child and adolescent mental health workers serving high-priority populations. 
(4)RequirementsThe Secretary may award a grant to an organization under this subsection only if the organization agrees that— 
(A)any training program assisted under the grant will prioritize cultural competency; 
(B)the organization will provide to the Secretary such data, assurances, and information as the Secretary may require; and 
(C)with respect to any violation of the agreement between the Secretary and the organization, the organization will pay such liquidated damages as prescribed by the Secretary by regulation. 
(5)ApplicationThe Secretary shall require that any application for a grant under this subsection include a description of the applicant’s experience working with paraprofessional child and adolescent mental health workers. 
(6)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $5,000,000 for each of fiscal years 2006 through 2010. 
(e)Child and adolescent mental health program development grants 
(1)EstablishmentThe Secretary, acting through the Administrator of the Health Resources and Services Administration, may establish a program to increase the number of well-trained child and adolescent mental health service professionals in the United States by awarding grants on a competitive basis to accredited institutions of higher education to enable the institutions to establish or expand accredited graduate child and adolescent mental health programs. 
(2)PriorityIn awarding grants under this subsection, the Secretary shall give priority to applicants that— 
(A)demonstrate familiarity with the use of evidence-based methods in child and adolescent mental health services; 
(B)provide experience in and collaboration with community-based child and adolescent mental health services; 
(C)have included normal child development curricula; and 
(D)demonstrate commitment to working with high-priority populations. 
(3)Use of fundsFunds received as a grant under this subsection may be used to establish or expand any accredited graduate child and adolescent mental health program in any manner deemed appropriate by the Secretary, including by improving the course work, related field placements, or faculty of such program. 
(4)RequirementsThe Secretary may award a grant to an accredited institution of higher education under this subsection only if the institution agrees that— 
(A)any child and adolescent mental health program assisted under the grant will prioritize cultural competency; 
(B)the institution will provide to the Secretary such data, assurances, and information as the Secretary may require; and 
(C)with respect to any violation of the agreement between the Secretary and the institution, the institution will pay such liquidated damages as prescribed by the Secretary by regulation. 
(5)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $15,000,000 for each of fiscal years 2006 through 2010. 
(f)DefinitionsIn this section: 
(1)Specialized training or clinical experience in child and adolescent mental healthThe term specialized training or clinical experience in child and adolescent mental health means training and clinical experience that— 
(A)is part of or occurs after completion of an accredited graduate program in the United States for training mental health service professionals; 
(B)consists of at least 500 hours of training or clinical experience in treating children and adolescents; and 
(C)is comprehensive, coordinated, developmentally appropriate, and of high quality to address the unique ethnic and cultural diversity of the United States population. 
(2)High-priority populationThe term high-priority population means— 
(A)a population in which there is a significantly greater incidence than the national average of— 
(i)children who have serious emotional disturbances; or 
(ii)children who are racial or ethnic minorities; or 
(B)a population consisting of individuals living in a high-poverty urban or rural area. 
(3)Mental health service professionalThe term mental health service professional means an individual with a graduate or postgraduate degree from an accredited institution of higher education in psychiatry, psychology, school psychology, psychiatric nursing, social work, school social work, marriage and family counseling, school counseling, or professional counseling.. 
4.Amendments to Social Security Act to improve child and adolescent mental health care 
(a)Increasing number of child and adolescent psychiatry residents permitted to be paid under the medicare graduate medical education programSection 1886(h)(4)(F) of the Social Security Act (42 U.S.C. 1395ww(h)(4)(F)) is amended by adding at the end the following new clause: 
 
(iii)Increase allowed for training in child and adolescent psychiatryIn applying clause (i), there shall not be taken into account such additional number of full-time equivalent residents in the field of allopathic or osteopathic medicine who are residents or fellows in child and adolescent psychiatry as the Secretary determines reasonable to meet the need for such physicians as demonstrated by the 1999 report of the Department of Health and Human Services entitled Mental Health: A Report of the Surgeon General.. 
(b)Extension of medicare board eligibility period for residents and fellows in child and adolescent psychiatrySection 1886(h)(5)(G) of the Social Security Act (42 U.S.C. 1395ww(h)(5)(G)) is amended— 
(1)in clause (i), by striking and (v) and inserting (v), and (vi); and 
(2)by adding at the end the following new clause: 
 
(vi)Child and adolescent psychiatry training programsIn the case of an individual enrolled in a child and adolescent psychiatry residency or fellowship program approved by the Secretary, the period of board eligibility and the initial residency period shall be the period of board eligibility for the specialty of general psychiatry, plus 2 years for the subspecialty of child and adolescent psychiatry.. 
(c)Effective dateThe amendments made by this section shall apply to residency training years beginning on or after July 1, 2006. 
5.Child mental health professional report 
(a)StudyThe Administrator of the Health Resources and Services Administration (in this section referred to as the Administrator) shall study and make findings and recommendations on the distribution and need for child mental health service professionals, including with respect to specialty certifications, practice characteristics, professional licensure, practice types, locations, education, and training. 
(b)DisaggregationThe results of the study required by subsection (a) shall be disaggregated by State. 
(c)ReportNot later than 2 years after the date of the enactment of this Act, the Administrator shall submit to the Congress and make publicly available a report on the study, findings, and recommendations required by subsection (a).  
6.Reports 
(a)TransmissionThe Secretary of Health and Human Services shall transmit a report described in subsection (b) to the Congress— 
(1)not later than 3 years after the date of the enactment of this Act; and 
(2)not later than 5 years after the date of the enactment of this Act. 
(b)ContentsThe reports transmitted to the Congress under subsection (a) shall address each of the following: 
(1)The effectiveness of the amendments made by, and the programs carried out under, this Act in increasing the number of child and adolescent mental health service professionals and paraprofessional child and adolescent mental health workers. 
(2)The demographics of the individuals served by such increased number of child and adolescent mental health service professionals and paraprofessional child and adolescent mental health workers. 
 
